Citation Nr: 0725672	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1977 to 
March 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.


FINDINGS OF FACT

1.  The veteran's congenital elbow disability was noted on 
his enlistment physical.

2.  The service medical board determined that the veteran's 
congenital elbow disability was not aggravated by his time in 
service, and no medical evidence rebuts this conclusion.  


CONCLUSION OF LAW

Criteria for service connection for a bilateral elbow 
disability have not been met.  38 U.S.C.A. §§ 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153.  

The veteran contends that while had entered service with a 
congenital elbow disability, he was required to do thousands 
of push-ups during boot camp which caused his elbows to 
become sore and swell up.  After finishing boot camp, the 
veteran contends he went to an advanced school where he 
continued to engage in physical activity which irritated his 
elbow, and he was eventually discharged for his congenital 
elbow disability.  

The veteran's enlistment physical in December 1976 indicates 
that he had a congenital loss of extension in both elbows as 
shown by x-rays; and the veteran indicated that he had a 
bone/joint deformity on his personal medical history survey.  
Records dated in January 1978 show the veteran was seen for 
complaints of bilateral elbow pain, following which he was 
referred for an orthopedic consultation which took place in 
February 1978.  This consultation report reflects that the 
veteran was diagnosed with a congenital radial head 
dislocation which caused limited pronation and supination, 
and it was noted that x-rays showed the same bulbous, 
deformed radial heads of both elbows.  The medical officer 
indicated that the condition existed prior to enlistment and 
opined that no surgery was necessary at that time.  A medical 
board was thereafter convened which reviewed the veteran's 
file and determined that the veteran should be released from 
active duty by reason of physical disability.  The medical 
board also specifically concluded that the veteran's elbow 
disability was neither incurred in, nor aggravated by, his 
time in service.  As indicated above, the veteran was 
honorably discharged from service in March 1978.  

Twenty five years later, the veteran submitted an application 
for VA benefits.  Accompanying it, he offered his contentions 
and contemporary photographs of his arms in a flexed posture, 
and which may show the enlarged radial heads.  However, while 
the photographs show the current state of his elbows, they 
were taken decades after his time in service.  As such, they 
can not show an increase in severity of the elbows during 
service.  

The veteran also asserts that when he underwent his 
enlistment physical, he was noted to have an approximately 15 
degree restriction of motion of his elbows; but he estimates 
that if a current measurement were to be taken, it would show 
a 35 to 40 degree restriction.  However, the mere fact that 
the veteran's elbows are now, roughly 20 years after service, 
worse than they were prior to enlistment is not sufficient to 
establish that the elbows were aggravated during his short 
time in service.

The veteran indicated that he attempted to locate post-
service treatment records, but his physician had been 
arrested and the records were no longer available.  VA 
treatment records from 2003 and 2004 were also acquired, but 
they do not show any elbow treatment.  

The medical board specifically found that the veteran's 
elbows had not been aggravated by his time in service, and 
there is not medical evidence to the contrary.  

While the veteran believes that his congenital elbow 
disability was aggravated by physical training during 
service, he is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to establish aggravation.
 
A congenital elbow condition was not aggravated by service, 
and the claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  
 
VA treatment records have been obtained, and the veteran 
specifically indicated that treatment records from his 
private doctor were not available.  The veteran also 
submitted photographs, and indicated that he had no 
additional evidence to substantiate his claim in April 2004.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

Service connection for a bilateral elbow disability is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


